—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered April 17, 1991, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the victim’s statements, in which he identified the defendant by name, were excited utterances since they were uttered during the shooting which culminated in the victim’s death. Therefore, the trial court properly permitted eyewitnesses to testify to the statements (see, People v Edwards, 47 NY2d 493, 497).
Moreover, the trial court did not improvidently exercise its *717discretion in admitting testimony regarding the defendant’s prior threats against the victim and his prior attempt to shoot the victim (see, People v Alvino, 71 NY2d 233). The evidence was admissible to establish the defendant’s intent, and to complete the narrative of events to assist the jury in its comprehension of the crime (see, People v Gines, 36 NY2d 932; see also, People v Molineux, 168 NY 264; People v DeLeon, 177 AD2d 641). Ritter, J. P., Copertino, Friedmann and Florio, JJ., concur.